Title: To Thomas Jefferson from William Cunningham, 29 January 1787
From: Cunningham, William
To: Jefferson, Thomas


Le Havre, 29 Jan. 1787. Is a native of New York, where his wife and parents reside; requests assistance in procuring passage on “the ship Les Deriux Freres which is to sail for New York on the 10th. of Next Month.” Has applied to Ruellan to obtain passage, but “he says it is impossible even to go as a foremast hand without paying 160 Livres which is not in my power to Comply with.” Was mate of the ship Marianne, James Martin, master, from Virginia laden with tobacco consigned to Ruellan. Ship has been seized for debts contracted by her former captain and all “Hands … discharged from the Ship on the 20th. instant.” Has been absent for fifteen months, and “having been Cast away and Lost the Vessell I then Commanded … has reduced my Circumstances.” Charles Thomson, secretary of Congress, is an intimate friend of his father. “When the Ship may arrive off the Port of N York and no pilot offers I am Capable of taking Charge of her to the City.”
